PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/206,911
Filing Date: 30 November 2018
Appellant(s): Hiromi Miyoshi et al.



__________________
Amanda Y. Baker (Reg # 68,846)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/12/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s arguments with respect to Claims 1-20 have been considered but they are not persuasive. 
As to claim 1, Appellant asserts that the combination of Kato in view of Omori fails to teach or disclose at least “wherein the coil conductor layer contains…sulfur”. (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in the combination of Kato in view of Omori since Kato teaches at least “wherein the coil conductor layer contains…sulfur” by the sulfur internal electrode (112, 130) [0031], of Omori.  Further, it would have been obvious to modify the teaching of Kato to include the teaching of Omori, the motivation being that “the electrode continuity of the internal electrodes is improved”, “the sintering process of the internal electrodes…are optimized” and “it is possible to…suppress structural defects” [0063].  (Omori: Figs. 1-2, machine translation, para [0063]).
Appellant asserts, that there is no motivation to combine the conductive paste of Omori with the coil conductor layer of Kato, because the use of sulfur in Omori is only to solve the sintering problem inherent in Nickel.  Further, Appellant asserts that since 
Examiner respectfully disagrees.  Appellant’s assertion that the use of Nickel in Omori is only to solve the sintering problem inherent in Nickel is overly narrow.  Further, Appellant has ignored that the reason for the use of sulfur in Omori is remarkably similar to that disclosed in the current specification, i.e.  “the inventors of the present application found that the employment of the coil conductor layer 41 containing sulfur does not allow the volume change of the conductive paste during firing to be distant from the volume change of the insulating paste, leading to less internal defects in the inductor component” (original specification, [0060]).  As stated, the current rejection of claim 1 uses the motivation that “the electrode continuity of the internal electrodes is improved”, “the sintering process of the internal electrodes…are optimized” and “it is possible to…suppress structural defects” [0063].  (Omori: Figs. 1-2, machine translation, para [0063]).  Thus, the same problem appears to be address by the use of sulfur in Omori as in the instant application.
In addition, Appellant’s assertion that the combination of Omori and Kato would at best result in an internal coil conductor layer 15c with nickel coated with sulfur is unpersuasive since the primary reference of Kato is already relied on for teaching the main component of silver.
Appellant asserts, the combination of Omori and Kato is improper since there is no reasonable expectation of success in modifying Kato with Omori.
Examiner respectfully disagrees.  Although Appellant states the tarnish-
Appellant’s assertion of no reasonable chance of success since Omari comprises thin plates of a capacitor is unpersuasive since as stated above, the same problem, inter alia, “the sintering process of the internal electrodes…are optimized”, is addressed.
Thus, the limitations are met using the broadest reasonable interpretation.  Therefore, Examiner respectfully asserts that the combination of Kato in view of Omori sufficiently teaches the limitations recited in the claims.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MALCOLM BARNES/Examiner, Art Unit 2837                                                                                                                                                                                                  
Conferees:
/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.